Election/Restriction
A telephone call was made to Kinza Hecht on 2/14/22 to request an oral election to the above restriction requirement, but did not result in an election being made.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an apparatus for learning by physical demonstration, classified in G09B11/02.
II. Claims 12-13, drawn to a hand-over-hand apparatus for learning by physical demonstration, classified in G09B11/02.
III. Claims 14-18, drawn to a method to provide tactile training, classified in G09B11/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. The independent claim in invention I does not require a certain significant limitation of “wherein the glove encloses a cavity adapted to receive a first hand; and a respective band coupled to each finger portion of the glove, 
wherein the respective band is adapted to receive a finger from a second hand” as found in the independent claim of invention II. In addition, the independent claim in invention II does not require a certain significant limitation of “a second glove to fit a human hand, the second glove comprising: a palm-side outer surface; a dorsal-side outer surface opposite from the palm-side outer surface; and one or more finger portions adapted to at least partially enclose a respective finger, wherein the second glove is coupled to the first glove” as found in the independent claim of invention I. In other words, the related (method or product/device) inventions would not have been obvious over relative to each other (i.e., they are not obvious variants) within the meaning of 35 U.S.C. 103Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Therefore, the inventions are distinct.
Inventions III and I are related as process and product.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of invention III can be performed by a materially different glove than the glove of invention I, which merely requires a glove with finger portions, and not the palm-side outer surface; dorsal-side outer surface opposite from the palm-side outer surface; and one or more finger portion adapted to at least partially enclose a respective finger as set forth in invention I.  Likewise, the gloves of invention I can be used to practice another and materially different process, as gloves have an infinite number of uses to protect the hands of the user (e.g., protect against cold or heat; damage by friction; abrasion or chemicals, and disease).  Moreover, the gloves of invention I could be 
Inventions III and II are related as process and apparatus.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of invention III can be performed by a materially different glove than the glove of invention II, which merely requires a glove with finger portions, and not the palm-side outer surface; dorsal-side outer surface opposite from the palm-side outer surface; and one or more finger portion adapted to at least partially enclose a respective finger, wherein the glove encloses a cavity adapted to receive a first hand; and a respective band coupled to each finger portion of the glove, wherein the respective band is adapted to receive a finger from a second hand as set forth in invention II.  Likewise, the gloves of invention II can be used to practice another and materially different process, as gloves have an infinite number of uses to protect the hands of the user (e.g., protect against cold or heat; damage by friction; abrasion or chemicals, and disease).  Moreover, the gloves of invention II could be reasonably used by a single person, not two as required by invention III.  Therefore, the inventions are distinct.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  based on the distinct limitations identified by each invention above, a search of all three inventions would require vastly different search strategies, including different combination of keywords based on the distinct subject matter being claimed by each invention.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996. The examiner can normally be reached MONDAY-FRIDAY, 9AM-5PM (MST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715